Citation Nr: 1223381	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-25 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lung disorder including as due to a service-connected shell fragment wound of the chest or to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from December 1965 to January 1969.  His awards and decorations include receipt of a Purple Heart and Combat Infantry Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that declined to reopen the Veteran's previously denied claim for service connection for a lung condition.

In his initial claim for service connection for a lung disorder, claimed as idiopathic fibrosing alveolitis, received by VA in December 1999, the Veteran asserted that it was due to service including his exposure to Agent Orange.  However, in a March 2006 written statement, he contended that his "fibrosis of the lungs" was due to service-connected disability.  A service connection claim includes all theories under which service connection may be granted.  See Bingham v. Principi, 18 Vet. App. 470, 474 (2004), aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim); Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (an appellant's alternative theories of service connection are encompassed within a single claim).  But see Boggs v. Peake, 520 F.3d 1330 (Fed.Cir. 2008) (to the effect that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury; and the two claims must be considered independently).  Thus, the Board is of the opinion that the issue as characterized on the title page most accurately represents the current status of the Veteran's claim.


FINDING OF FACT

1.  A July 2000 RO decision denied service connection for a lung disorder on the basis that the claim was not well-grounded.  In October 2001 RO rating decision denied service connection for a lung disorder finding no evidence of a chronic lung disorder in service and no association between the claimed lung disorder and exposure to Agent Orange.  A September 2005 rating decision declined to reopen the previously denied claim.  The Veteran was notified in writing of the RO's determinations and his appellate rights and did not appeal.  The decisions are final. 

2.  The evidence associated with the claims file since the September 2005 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for a lung disorder. 

3.  The evidence of record preponderates against a finding that a lung disorder had its onset during or is otherwise related to the Veteran's active service, including exposure to Agent Orange, or his service-connected shell fragment chest wound disability.


CONCLUSIONS OF LAW

1.  The September 2005 RO decision that declined to reopen the claim of service connection for a lung disorder is final.  38 U.S.C.A. § 7105 (West 2002). 

2.  The evidence presented since the September 2005 RO decision is new and material and the claim for service connection for a lung disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

3.  A lung disorder was not incurred in or aggravated by the Veteran's active military service including presumed exposure to Agent Orange, and is not proximately due to or the result of service-connected shell fragment chest wound disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duty to Notify and Assist

In June and August 2006 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of the information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the August 2006 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) has provided specific guidance as to adequate notice in cases concerning new and material evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As this claim is, in fact, being reopened, any potential violation of the Court's holding in Kent is rendered moot. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records were obtained.  The Veteran's VA and private medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured. 

In July 2008, the Veteran was afforded a VA examination in conjunction with his claim.  Although, in an April 2012 written statement, his representative argued that the examination report was inadequate, the Board finds that the July 2008 VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered an etiological opinion with rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2011). 

The Board finds that the duty to assist the Veteran has been satisfied in this case. 

II. Factual Background and Legal Analysis

A. New and Material Evidence

A July 2000 RO rating decision denied the Veteran's claim for service connection for lung disorder, claimed as idiopathic fibrosing alveolitis, finding that the claim was not well-grounded because there was no medical evidence of a link between the claimed disability and a disease or injury in service.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.

Following implementation of the Veterans Claims Assistance Act, claims for disabilities denied as not well-grounded were reviewed.  In a March 2001 letter, the RO advised the Veteran of the change in law and that he could submit additional evidence in support of his claim.

In an October 2001 rating decision, the RO denied the Veteran's claim for service connection for iopathic fibrosing alveolitis as a result of exposure to herbicides finding that there was no evidence of this disorder in service and that it was not a disability found to be associated with exposure to herbicides.  The Veteran was notified in writing of the RO's determination and his appellate rights and did not appeal.  Hence, that decision is final.  38 U.S.C.A. § 7105. 

In May 2005, the RO received the Veteran's request to reopen his previously denied claim.  In a September 2005 rating decision, the RO declined to reopen the previously denied claim for service connection for a lung disorder.  The Veteran was advised in writing of the RO's determination and his appellate rights.  He did not appeal and the decision is final.  Id.

A claim will be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Evidence that is solely cumulative or repetitious in character will not serve as a basis for reconsideration of a previous decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998), stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a Veteran 's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Id. at 1363.  See also Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (interpreting the language of 38 C.F.R. § 3.156(a) as creating a low threshold for reopening a previously denied claim). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). 

An application to reopen the appellant's claim was received in March 2006.  The evidence added to the record since the September 2005 RO decision includes VA and non-VA medical records, dated from 1999 to 2006, some duplicative of those previously considered by the RO, medical literature regarding lung injury, a July 2008 VA examination report, and the Veteran's written statements in support of his claim. 

In his March 2006 claim, and in subsequent statements in support of his claim, the Veteran asserted that his service-connected chest wound caused his fibrosis of the lungs.

Amongst the new records received is a May 2006 VA outpatient record that includes an assessment of pulmonary fibrosis.  The Veteran also submitted an article from Home Medical Encyclopedia indicating that a lung injury usually results from penetration of the chest wall and that pneumothorax (air in the pleural cavity) and hemothorax (blood in the pleural cavity) may cause the collapse of the lung.  It was noted that injury can occur from inhalation of poisonous dust, gases, or toxic substances.   

A July 2008 VA examination report includes a diagnosis of interstitial pulmonary fibrosis by lung biopsy in 1999 with mild decrease in diffusion capacity and minimal obstructive lung defect.  Chest x-ray showed hypoaerated lungs and bilateral patchy atelectasis, and there was a metallic foreign body in the right posterior chest.  The VA examiner concluded that it was less likely as not that pulmonary interstitial fibrosis was caused by a chest injury and the disorder was not associated with exposure to Agent Orange.

The evidence added to the record since the September 2005 RO decision is new, it tends to relate to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Since the previous denial was premised, in part, on a finding that there was no evidence that the Veteran had a post service chronic residual disability due to service, the recent VA examiner's opinion relates to an unestablished fact necessary to substantiate the claim.  Thus, new and material evidence has been submitted.  The claim of service connection for a lung disorder is reopened. 

As the Board has determined that new and material evidence has been submitted, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  An August 2006 letter notified the Veteran of what information and evidence is needed to substantiate a claim of service connection, what information and evidence must be submitted by the claimant, the information and evidence that will be obtained by VA, and what evidence is necessary to support a disability rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the July 2008 statement of the case provided the Veteran with the laws and regulations pertaining to consideration of the claim on the merits.  The discussion in the statement of the case essentially considered the Veteran's claim on the merits.  Additionally the Veteran has provided argument addressing his claim on the merits.  Accordingly, the Board finds that the Veteran would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

B. Service Connection

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  With regard to the matter of establishing service connection for a disability on a secondary basis, the United States Court of Appeals for Veterans Claims (Court) has held that there must be evidence sufficent to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b).  With regard to a claim for secondary service connection, the record must contain competent evidence that the secondary disability was caused by the service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiner v. Brown, 7 Vet. App. 513, 516-17 (1995

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as a shortness of breath or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the origin of pulmonary pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The Veteran seeks service connection for a lung disorder as due to his service-connected shell fragment wound of the chest or exposure to Agent Orange.  In his March 2006 claim, the Veteran asserted that his "service connected wound to [his] lung" caused his "fibrosis of the lung".  In his August 2008 substantive appeal, he asserted that he used VA medical services since he was severely wounded in Vietnam and after discharge, and "there is no other cause" for his lung disorder.  Thus, he contends that service connection is warranted for a lung disorder. 

The record includes a March 1984 rating decision indicating that the Veteran's claims file was misplaced and that a photocopy of an original rating dated in February 1981 granted service connection for disabilities including a gunshot wound of the right upper arm through the axilla with right radial neuropathy.  The file also contains a May 1981 RO letter advising the Veteran that service connection was granted for disabilities including a right muscle injury.  In a July 1998 rating decision, the RO granted a total rating based upon individual unemployability due to service-connected disabilities.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii). 

If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain specified diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Idiopathic fibrosing alveolitis and interstitial pulmonary fibrosis are not among those specified diseases positively associated with exposure to Agent Orange. 

VA has determined, based on a National Academy of Science report issued in June 2007, that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32395-32407 (June 12, 2007); see also Notice, 75 Fed. Reg. 32540-32553 (June 18, 2010) (Health Effects Not Associated with Exposure to Certain Herbicide Agents). 

The Veteran served in the Republic of Vietnam during the Vietnam era.  Service records show that he was wounded by hostile fire in Vietnam in July 1967.  Therefore, the Veteran is presumed to have been exposed to herbicides during active duty.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  However, as noted above, neither interstitial pulmonary fibrosis nor idiopathic fibrosing alveolitis are among the specified diseases that are positively associated with exposure to Agent Orange, and for which service connection may be granted on a presumptive basis due to exposure to herbicides.  Id

Service treatment records include an October 1968 Medical Board report describes the Veteran's treatment for multiple bullet wounds due to hostile fire while in Vietnam in July 1967, including a wound to the right shoulder, that caused an open injury of the right chest with subsequent collapse of the lung that was treated by thoracic tube drainage.  In August 1967, he was transferred to Ireland Army Hospital for further care but demonstrated no acute problem as to the chest injury.  At admission, he complained of a painful right wrist, a right thumb and hand wound and transient weakness of the right legs and noted that he had several episodes of malaria before his hospitalization.  While hospitalized, the Veteran underwent multiple operations regarding his right thumb injury.  The report indicates that the Veteran's present physical condition reflected no sequelae to the thoracic wound.	

On a report of medical history completed when the Veteran was examined in conjunction with the October 1968 Medical Board, he checked no to having shortness of breath and a chronic cough, and checked yes to having pain or pressure in his chest.  It was noted that he had pain from gunshot wounds and still had a bullet in the middle of his chest and fragment wounds in his right shoulder and arm with numbness.  The examiner noted that the Veteran had an open chest wound at the time of injury with a pneumothorax.  On examination at that time, the Veteran was noted to have a scar of his right chest in the posterior axilla line secondary to fragment wounds. 

Post service, VA hospitalized the Veteran for evaluation from August to September 1980 but a lung disorder was not noted.  An October 1980 VA examination report is not referable to a lung disorder.  Results of a May 1993 chest x-ray performed by VA showed a foreign body of metallic quality in the right upper thorax but no lung abnormalities and include an impression of a normal chest.

Private medical records, dated in August 1999, indicate that the Veteran underwent pulmonary function tests that showed reduced breathing capacity.  He also underwent a right thoracoscopic lung biopsy on August 12, 1999.  Results of the biopsy showed interstitial fibrosis and chronic inflammation, most consistent with usual interstitial pneumonia.  Alveolar spaces were filled with hemorrhage, thought to be an artifact of biopsy.  Histological findings were most compatible with interstitial pneumonia.  An August 16, 1999 record includes a diagnosis of idiopathic fibrosing alveolitis.

In September 1999, the Veteran was privately hospitalized with complaints of a fever, tachypnea, and chills.  Results of a chest x-ray taken at the time showed very small lung volumes with prominent interstitial marks concerning for restrictive airway disease.  The clinical impression included probable recurrence of malaria, apparent pulmonary fibrosis with current cough, dyspnea, and tachypnea, and history of shrapnel wounds to his hand, shoulder, and chest in 1967.

VA outpatient records, dated during 2000, reflect that the Veteran was repeatedly evaluated in the pulmonary clinic for idiopathic pulmonary fibrosis.  

A September 2001 record indicates that the Veteran was diagnosed with interstitial pulmonary fibrosis, of unknown cause, documented by open lung biopsy.  It was noted that pulmonary function tests were performed at the outset of his care and revealed a total lung capacity in the range of 56 percent and he was placed on prescribed medications.  He currently presented with sustained improvement to his condition without shortness of breath or cough.  Results of pulmonary function tests performed at the time revealed improvement on the spirometry.  His medications were stopped and it was noted that he successfully improved to the point that he returned to a very normal life.  

According to a December 2001 VA outpatient record, the Veteran had a diagnosis of interstitial pulmonary fibrosis.  Results of pulmonary function tests showed that the study was within normal limits.

A March 2002 VA outpatient record reveals that results of pulmonary function tests showed normal spirometry with mild reduction of residual volume but not significantly changed from December 2001, with improvement in diffusion capacity since the previous study.

VA medical records, dated in December 2005, note that the Veteran was previously offered a referral to the pulmonary clinic but declined.  Objectively, his lungs were clear to auscultation with no wheezes or rhonchi, and good air movement.

A May 2006 VA outpatient record includes a past medical history of pulmonary fibrosis and that the Veteran currently denied having shortness of breath.  He was described as stable with respect to his pulmonary problem.  

In July 2008, the Veteran underwent VA examination.  According to the examination report, the examiner reviewed the Veteran's medical records, as discussed above.  The Veteran gave a history of sustaining a bullet wound to the right side of his chest in July 1969 that punctured his right lung and lodged in his chest.  He said that he had a chest tube to drain in 1969 and again in 1999.  He said that, in 1999, he was treated for possible pneumonia and did not improve, and underwent a lung biopsy that revealed he had fibrosis.  He contended that it was due to either his shell fragment wound to the chest or exposure to Agent Orange.  The VA examiner noted that the Veteran's biopsy was a transthoracic biopsy and not bronchoscopy.  It was further noted that the Veteran did not have any significant respiratory problems between 1969 and 1999 and did not receive any specific treatment.  

The Veteran said he got short of breath and had chest pain if exposed to heat, perfumes, and strong odors.  Walking, squatting, and bending caused shortness of breath.  He had a dry cough that occurred several times a day and he occasionally coughed up a brownish material.  He denied any hemoptysis.  He had a fever once a year that may occasionally be accompanied by chills and sweats.  His weight was stable and he did not take any prescribed respiratory medications.

The diagnosis was interstitial pulmonary fibrosis by lung biopsy in 1999 with mild decrease in diffusion capacity and minimal obstructive lung defect.  A chest x-ray showed hypoaerated lungs and bilateral patchy atelectasis with a metallic foreign body in the right posterior chest.

The VA examiner noted the Veterna's contention that his lung problems were due to his chest injury or exposure to Agent Orange, and said that the Veteran's chest injury occurred in 1969 and his lung problem started as an acute event in 1999.  The Veteran did not have any significant pulmonary problems between 1969 and 1999.  The VA examiner explained that pulmonary fibrosis can be idiopathic or may occur due to injury or other insults.  According to the VA examiner, in view of the gap of 30 years between the Veteran's chest injury and his respiratory symtoms, it was less likely as not that his pulmonary interstitial fibrosis was caused by his chest injury.  The VA examiner further stated that he was unaware of any association between Agent Orange and pulmonary fibrosis and it was not one of the VA recognized presumptive diagnoses.  

The Veteran has contended that service connection should be granted for a lung disorder as due to his service-connected shell fragment wound of the chest or exposure to Agent Orange.  However, although the evidence shows that interstitial pulmonary fibrosis has been diagnosed, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof, including the Veteran's service-connected shell fragment wound of the chest or exposure to Agent Orange.  In short, no medical opinion or other medical evidence relating the Veteran's interstitial pulmonary fibrosis to service or any incident of service, including a service-connected disability, has been presented.  See 38 C.F.R. § 3.310, Allen, supra; see also, Wallin, Reiber, supra. 

On the other hand, the record reflects that, while the Veteran experienced a pneumothorax in July 1967, his pulmonary capability was normal on separation from service and the first post-service evidence of record of pulmonary problems is from 1999, nearly 30 years after the Veteran's separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (to the effect that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability). 

The only probative opinion of record is that of the July 2008 VA examiner who opined that it was less likely as not that the Veteran's pulmonary interstitial fibrosis was caused by his service-connected chest injury.  The VA examiner was also unaware of any association between Agent Orange and pulmonary fibrosis and noted that it was not one of the VA's recognized presumptive diagnoses.  This VA examiner considered the Veteran's service-connected injury as a cause of the interstitial fibrosis, noted that trauma can be a cause but found that, in light of the long time between injury and first manifestation, it was not a likely cause (inferring that when trauma is the cause, it would have an effect more proximate to the time of the injury).  The VA examiner provided a clear rationale to support that opinion.  There is no competent medical evidence to contradict this opinion. 

The record also contains medical literature from the Home Medical Encyclopedia submitted by the Veteran in March 2006 in support of his claim that generally describes lung disorders and the causes of lung injury.  The excerpt discusses that a lung injury usually results from penetration of the chest wall; that pneumothorax (air in the pleural cavity) and hemothorax (blood in the pleural cavity) were usually caused by a penetrating injury; and that either may cause collapse of the lung.  It was also noted that injury can also occur from the inhalation of poisonous dusts, gases, or toxic substances.

The Board notes, however, that this document contains no specific findings pertaining to this Veteran's manifestation idiopathic fibrosing alveolitis or pulmonary fibrosis and their relationship, if any, to his shell fragment wound of the chest or exposure to Agent Orange.  As a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of the cause of his lung disorder.  See Wallin v. West, 11 Vet. App. at 514 (holding that treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim," but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 (1995).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999).

In the present case, the medical literature submitted by the Veteran was not accompanied by the opinion of any medical expert.  Furthermore, based on the analysis above, the competent medical evidence of record suggests that his lung disorder is not at least as likely as not related to his service-connected shell fragment wound of the chest or to exposure to Agent Orange.  Here, the only probative medical opinion of record is against the Veteran's claim.  Therefore, while the Board has considered the medical literature, it is not sufficient to outweigh the opinion of the July 2008 VA examiner.

While the Veteran maintains that he has a lung disorder due to his service-connected shell fragment wound of the chest or to exposure to Agent Orange, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465.  And, as noted above, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition and to claim that he has shortness of breath and chest pain when exposed to heat and strong odors, he is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. at 456.  

As such, the evidence here is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical and other evidence of record is against the Veteran's claim for service connection for a lung disorder including as due to a service-connected shell fragment wound of the chest or to exposure to Agent Orange, and his claim is therefore denied. 



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a lung shoulder disorder is reopened; to this extent the appeal is allowed. 

Service connection for a lung disorder including as due to service-connected disability or to exposure to Agent Orange is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


